 176316 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In the absence of exceptions, we adopt pro forma the RegionalDirector's recommendation to overrule Petitioner's Objection 1.2The other ballot declared void was not marked in either box andthe word ``abstain'' was written on it. No party has contended that
this ballot is valid.3See San Joaquin Compress & Warehouse Co., 251 NLRB 23(1980); Leonard Creations of California, 243 NLRB 832 (1979);Caribe Industrial & Electrical Supply, 216 NLRB 168 (1975);Mercy College, 212 NLRB 925 (1974).4In view of our finding that the ballot provides a clear indicationof the voter's intent, we find it unnecessary to consider that alter-
native courses of action were available to the voter, i.e., erasing the
initial mark with the erasers provided or returning the ballot to the
Board agent for a new one. We also find it unnecessary to pass on
the continuing validity of Mercy College, supra, in which the Boardfound that the shading added to one side of the ballot was inad-
equate to show that an attempt to obliterate that choice had occurred.Brooks Brothers, Inc. and Sally Osborne Smith, Pe-titioner and Local 340, Amalgamated Clothing
& Textile Workers Union, AFL±CIO. Case 34±RD±176January 30, 1995DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held September 3, 1992, and the Regional Director's
report recommending disposition of them. The election
was conducted pursuant to a Stipulated Election
Agreement. The tally of ballots shows 11 for and 10
against the Union. There were no challenged ballots.
Two ballots were declared void. The void ballots are
sufficient to affect the results.The Board has reviewed the record in light of theexceptions1and makes the following findings:The Petitioner's Objection 2 contends that one ballot(a reduced copy of which is attached to this decision)
was improperly declared void and should have been
counted as a ``no'' vote.2The ballot shows what ap-pears to be an ``X'' marked in pencil in the ``yes''
box scratched over with additional pencil markings. A
clear ``X'' appears in the ``no'' box. The Regional Di-
rector found that this ballot was appropriately declared
void. He noted that the ballot included instructions to
voters, i.e., ``MARK AN `X' IN THE SQUARE OF
YOUR CHOICE'' and ``If you spoil your ballot, re-
turn it to the Board Agent for a new one.'' The Re-
gional Director further found that the disputed ballot
was marked in pencil and that erasers were provided
in the voting booth. Citing other Board cases where
ballots with markings in both boxes were declared in-valid, the Regional Director concluded that the mean-ing of the ballot at issue in this case is ambiguous.3The Petitioner disputes this conclusion, arguing that
the ballot is clearly marked as a ``no'' vote. We find
merit in the Petitioner's position.As the Regional Director pointed out, the Board'slongstanding policy is to give effect to voter intent
whenever possible. Hydro Conduit Corp., 260 NLRB1352 (1982). Thus the Board will count a ballot where,
despite an irregularity in the manner in which it has
been marked, it clearly expresses the voter's intent.
See, e.g., Columbia Textile Services, 293 NLRB 1034(1989). In the present case, the voter effectively and
clearly obliterated the ``X'' in the ``yes'' box by
scratching over it with additional pencil markings,
leaving an unmistakable ``X'' in the ``no'' box. Wefind that, unlike the cases relied on by the Regional
Director, this ballot clearly expresses the voter's intent
to cast a vote against the Union. Accordingly, we find
the ballot valid. See Abtex Beverage Corp., 237 NLRB1271 (1978).4Inasmuch as the revised tally of ballotsshows that the Union has not received a majority of
the valid votes cast in the election, we find that a cer-
tification of results of election should be issued.CERTIFICATION OF RESULTS OF ELECTIONITISCERTIFIED
that a majority of the valid ballotshave not been cast for Local 340, Amalgamated Cloth-
ing & Textile Workers Union, AFL±CIO, and that it
is not the exclusive representative of these bargaining
unit employees.